Petition for Writ of Mandamus Denied and Opinion filed May 16, 2002








Petition for Writ of Mandamus Denied and Opinion filed
May 16, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00419-CV
____________
 
IN RE JERRY FULLER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On May 6, 2002, relator
filed a petition for writ of mandamus in this Court seeking to compel the trial
court judge to set aside his criminal conviction.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002);  see also
Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Opinion filed May 16, 2002.
Panel consists of
Chief Justice Brister and Justices Anderson and
Frost.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).